Citation Nr: 1806812	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for lung disease manifested by shortness of breath.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1990 to April 1991, to include service in Southwest Asia.  He also served in the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) including a period of initial ACDUTRA from October 1979 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in September 2014, May 2016, and March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  In this case, the Board previously remanded these issues in March 2017 with the instructions that the AOJ was to "[u]ndertake all appropriate efforts to obtain and associate with the electronic file the Veteran's service treatment records for his period of service from October 1990 to April 1991".  If the records did not exist and further efforts to retrieve them would have been futile, the AOJ was to make a formal finding to that effect and properly notify the Veteran of the efforts taken and any further actions to be taken by VA, and notify the Veteran that it was ultimately his responsibility to secure the records.  

In this case, in April 2017 the AOJ sent a Personal Information Exchange System (PIES) request for all outstanding service treatment records.  The PIES system is the primary means for requesting service treatment records and personnel records from the National Personnel Records Center.  Several days later there was a response that all available records had already been uploaded in June 2016 and to refer to the Veteran's electronic claims file.  In May 2017 the AOJ sent another PIES request clarifying that it needed all available service treatment records from October 1990 to April 1991, and that presently there were only two service treatment records during that time period.  The AOJ requested confirmation that those were the only two service treatment records available during that time frame.  However, there was no response to this PIES clarification request.

In September 2017 the AOJ made a memo to the file that they had submitted a PIES request in April 2017 and had received the response that all available treatment records had already been uploaded to the file.  The AOJ determined that therefore there was no further action required.  Nonetheless, in this instance the AOJ did send a follow-up request in May 2017 to clarify whether there were other service treatment records, but there was no response or explanation.  The May 2017 clarification request suggested that the AOJ felt there was further action required.  Nonetheless, the AOJ did not act further to renew the May 2017 follow-up request or wait for a response.  Moreover, the AOJ did not notify the Veteran of the actions taken to secure the treatment records or any further actions to be taken by VA.  The AOJ also did not notify the Veteran that it was ultimately his responsibility to secure the service treatment records.

Given that the AOJ did not follow up on the PIES clarification request for outstanding service treatment records or notify the Veteran of the actions taken to secure these service treatment records, the Board finds that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that another remand is necessary to ensure proper development.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from September 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from September 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Undertake all appropriate efforts to obtain and associate with the electronic file the Veteran's service treatment records for his period of service from October 1990 to April 1991, to include renewing the May 2017 PIES clarification request.

All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2017), the AOJ must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the AOJ concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

If, after all procedurally appropriate actions to locate and secure the records have been made and the AOJ concludes that such records do not exist, or that further efforts to obtain the records would be futile, the AOJ must provide the Veteran and his representative with proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  Review the record to determine if any additional development, including by not limited to addendum medical opinions, is necessary in light of any evidence added to the file on remand.  Any necessary development should be accomplished.

4.  After completing the aforementioned, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

